Decree of surrogate reversed on the law and facts, with costs to appellant payable out of the legacy to Marian Palmer. Matter remitted to the Surrogate's Court of Albany county to enter a decree in substantially the following form: That the annuity of twenty dollars per week bequeathed to Winifred McCormack is payable from the date of the death of testatrix; that as a condition precedent to the transfer of securities which will constitute the payment of the legacy bequeathed to Marian Palmer, she is required to furnish and file a bond with the Albany county surrogate conditioned for the payment of the twenty dollars a week annuity bequeathed to Winifred McCormack, such bond to be in the general form, and with sureties justifying in an amount approved by the surrogate of Albany county, and the sureties to be approved as to financial responsibility by said surrogate. In lieu of a personal bond, Marian Palmer may file a bond issued by a surety company in an amount directed by the surrogate of Albany county conditioned as above mentioned. By agreement of the parties Winifred McCormack and Marian Palmer or their attorneys, in lieu of a bond, the said Marian Palmer may deposit securities agreed upon by the parties or their attorneys, with a depository agreed upon by them, such securities to be held by the depository as security for the payment of *724the annuity bequeathed to Winifred McCormack, subject to the order of the Albany County Surrogate’s Court. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.